 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   HOPE ALLEY, CA SBN #314109
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, California 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     MICHAEL COITO
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,
                                                  Case No. 1:18-mj-00057-SAB
12                    Plaintiff,
13    vs.                                         STIPULATION TO CONTINUE STATUS
                                                  CONFERENCE; ORDER
14    MICHAEL COITO,
15                    Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Special Assistant United States Attorney Gary Leuis, counsel for the plaintiff, and
19   Assistant Federal Defender Hope Alley, counsel for Michael Coito, that the Court continue the
20   February 8 status conference to February 11 at 2 p.m.
21          Mr. Coito lives in San Bernardino. He is without transportation and has no money for
22   public transport. He is hopeful that he can borrow money and be present in Court by February 11,
23   2019 at 2:00 p.m. Accordingly, the parties request that his status conference be continued to
24   Monday.
25   //
26   //
27   //
28   //
 1   Respectfully submitted,
 2                                                 McGREGOR W. SCOTT
                                                   United States Attorney
 3
 4   Date: February 8, 2019                        /s/ Gary Leuis
                                                   Gary Leuis
 5                                                 Special Assistant United States Attorney
                                                   Attorney for Plaintiff
 6
                                                   HEATHER E. WILLIAMS
 7                                                 Federal Defender
 8   Date: February 8, 2019                        /s/ Hope Alley
                                                   HOPE ALLEY
 9                                                 Assistant Federal Defender
                                                   Attorney for Defendant
10                                                 MICHAEL COITO
11
12                                              ORDER
13            The Court accepts the above stipulation and adopts its terms as the order of this Court.
14   Accordingly, the February 8 status conference set in Case No. 1:18-mj-00057-SAB is hereby
15   continued to February 11, 2019 at 2:00 p.m.
16
17   IT IS SO ORDERED.
18   Dated:     February 8, 2019
19                                                        UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27

28


                                                      2
